Case: 20-30021     Document: 00515609088         Page: 1     Date Filed: 10/20/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  October 20, 2020
                                  No. 20-30021                      Lyle W. Cayce
                               Conference Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Craig Davis, also known as Craig L. Davis, also known as Craig
   Lionell Davis,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                           USDC No. 3:18-CR-109-1


   Before King, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Craig Davis has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30021     Document: 00515609088          Page: 2   Date Filed: 10/20/2020




                                   No. 20-30021


   (5th Cir. 2011). Davis has filed a response. We have reviewed counsel’s brief
   and the relevant portions of the record reflected therein, as well as Davis’s
   response. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the appeal is DISMISSED. See 5th Cir.
   R. 42.2. Davis’s motion for appointment of counsel is DENIED.




                                        2